The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 14, 2015

                                   No. 04-14-00548-CR

                                Leopoldo Cortez-LEIJA,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5437
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due May 6, 2015. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court